Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Tom Tanida on April 6, 2021.

Please amend claims 1, 3, 19, and 20 as follows:

1.	(Currently Amended) A semiconductor device comprising:
an image data acquisition circuit configured to acquire, at a first time and a second time that is a time after the first time respectively, a plurality of captured image data obtained by capturing a plurality of images, the plurality of captured image data obtained at the first time being a plurality of first captured image data, the plurality of captured image data obtained at the second time being a plurality of second captured image data, each image including an overlapping region in an image capturing region

a color adjustment circuit configured to determine a color adjustment gain based on the adjustment region of the plurality of first captured image data, and perform color balance adjustment processing on the plurality of second captured image data based on the color adjustment gain; and
an image synthesis circuit configured to synthesize the plurality of second captured image data so that the overlapping regions included in the plurality of images of the plurality of second captured image data overlap each other to generate image data of a synthesized image.

3. 	(Currently Amended) The semiconductor device according to Claim 1,
wherein each captured image data is image data on which initial color adjustment processing has been performed,
wherein the semiconductor device further comprises an estimation source image generation circuit 
wherein the color adjustment circuit is configured to determine the color adjustment gain using the plurality of first estimation source image data as the plurality of first captured image data.

19. 	(Currently Amended) An image processing method comprising:
acquiring, at a first time and a second time that is a time after the first time respectively, a plurality of captured image data obtained by capturing a plurality of images, the plurality of captured image data obtained at the first time being a plurality of first captured image data, the plurality of captured image data obtained at the second time being a plurality of second captured image data, each image including an overlapping region in an image capturing region
detecting, from the plurality of first captured image data, a target object that is an object set to be recognized in advance;
determining an adjustment region by estimating a position of the target object at the second time based on a change in a position of the target object from a time before the first time to the first time;
determining a color adjustment gain based on the adjustment region of the plurality of first captured image data;
performing color balance adjustment processing on the plurality of second captured image data based on the color adjustment gain; and
synthesizing the plurality of second captured image data so that the overlapping regions included in the plurality of images of the plurality of second captured image data overlap each other to generate image data of a synthesized image.

non-transitory computer readable storage medium which stores a program for causing a computer to perform a method comprising:
acquiring, at a first time and a second time that is a time after the first time respectively, a plurality of captured image data obtained by capturing a plurality of images, the plurality of captured image data obtained at the first time being a plurality of first captured image data, the plurality of captured image data obtained at the second time being a plurality of second captured image data, each image including an overlapping region in an image capturing region
detecting, from the plurality of first captured image data, a target object that is an object set to be recognized in advance;
determining an adjustment region by estimating a position of the target object at the second time based on a change in a position of the target object from a time before the first time to the first time;
determining a color adjustment gain based on the adjustment region of the plurality of first captured image data,
performing color balance adjustment processing on the plurality of second captured image data based on the color adjustment gain; and
synthesizing the plurality of second captured image data so that the overlapping regions included in the plurality of images of the plurality of second captured image data overlap each other to generate image data of a synthesized image.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art teaches acquiring image data with overlapping regions at certain times, recognizing objects in the image data, and adjusting color gain and balance of the image data.  (See for example, Daehler et al., U.S. Patent Application Publication No. 2020/0020117.)  In the context of the independent claims as a whole, however, the prior art does not teach acquiring, a first plurality of captured image data at a first time and a second plurality of captured image data at a second time after the first time, each image including overlapping image capturing regions, detecting, from the plurality of first captured image data, a target object that is an object set to be recognized in advance, determining an adjustment region by estimating a position of the target object at the second time based on a change in a position of the target object from a time before the first time to the first time, determining a color adjustment gain based on the adjustment region of the plurality of first captured image data, performing color balance adjustment processing on the plurality of second captured image data based on the color adjustment gain, and synthesizing the plurality of second captured image data so that the overlapping regions included in the plurality of images of the plurality of second captured image data overlap each other.  Thus the subject matter of independent claims 1, 19, and 20 is allowable.  The remaining dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Guan (U.S. Patent Application Publication No. 2015/0243043); Moving object recognizer.
Daehler (U.S. Patent Application Publication No. 2020/0020117); Pose estimation.
Sholingar (U.S. Patent Application Publication No. 2020/0160070); Road surface characterization using pose observations of adjacent vehicles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364.  The examiner can normally be reached on Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613